Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobak (US Patent 5,758,505).

    PNG
    media_image1.png
    621
    898
    media_image1.png
    Greyscale

Regarding claim 1, the limitations are taught by figure 33 of Dobak, as shown above. The primary fluid circuit is 100, with high pressure path 110, low pressure path 120, and primary-primary heat exchanger 140. The secondary fluid circuit 200, with high pressure path 210, low pressure path 220, and secondary-secondary heat exchanger 160, with primary-secondary heat exchanger is 240, which are taught in Dobak as shown above in figure 33. 
Regarding claim 4, the limitations of claim 1 are taught as described above. The limitation “wherein the primary-primary heat exchanger is fluidly coupled with the primary-secondary heat exchanger such that the high pressure stream of the primary fluid flows through the primary-secondary heat exchanger prior to flowing through the primary-primary heat exchanger” is taught in figures 34 and 35, with heat exchangers 140 and 240 respectively. 
Regarding claim 5, the limitations of claim 4 are taught as described above. The limitation “wherein the fluid coupling between the primary-primary heat exchanger and the primary-secondary heat exchanger is configured to fluidly isolate the low pressure stream of the primary fluid from the primary-secondary heat exchanger” is shown in figure 33, with position of heat exchanger 240. 
Regarding claim 6, the limitations of claim 4 are taught as described above. The limitation “wherein the fluid coupling between the primary-primary heat exchanger and the primary-secondary heat exchanger is configured to fluidly isolate the low pressure stream of the primary fluid from the secondary-secondary heat exchanger” is taught in figure 33, with the position of low pressure path 120. 
Regarding claim 7, the limitations of claim 1 are taught as described above. The limitation “wherein the flow of the low pressure stream of the primary fluid is isolated from the low pressure region of the secondary fluid circuit” is taught by the position of low pressure path 120 in figures 33-35. 
Regarding claim 8, the limitations of claim 1 are taught as described above. The limitation “wherein the low pressure stream of the primary fluid is arranged concentrically with the low pressure flow of the secondary fluid and is physically separated therefrom.” In figure 33, with low pressure paths 120 and 220. 
Regarding claim 9, the limitations of claim 1 are taught as described above. The limitation “wherein both the secondary-secondary heat exchanger and the primary-secondary heat exchanger are isolated from the low pressure region of the primary fluid circuit” with the position of low pressure path 120 in figure 33-35. 
Regarding claims 10-13 and 15, the limitations have been described above by Dobak. There is no new material or matter presented in these claim limitations that have not been taught previously in the preceding claims. Note that a Joule-Thompson orifice is deemed analogous to the heat exchanger elements as described above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dobak (US Patent 5,758,505) in view of Bard (US Patent 5,157,938).
Regarding claim 2, the limitations of claim 1 are taught as described above. Dobak does not teach a tube surrounding the walls of the lumen. However, Bard does, teaching the limitation “wherein each of the primary- primary heat exchanger, the secondary-secondary heat exchanger and the primary-secondary heat exchanger comprises a tube having an outer wall, the outer wall of the tube comprises extensions to increase a surface area of the outer wall.” In figure 1, with the position and structure of chamber 28.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an outer wall, as stated in Bard, in Dobak. Doing so allows for more surface area for heat exchange and the use of extension structures to accomplish this purpose is known in the art. Bard, Dobak, and the claimed invention are considered analogous pieces of art given that they all solve the same problem of cooling fluids using heat exchange and Joule Thompson principles.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dobak (US Patent 5,758,505) in view of LaFontaine (US Patent Publication 2004/0044334).
Regarding claim 3, the limitations of claim 1 are taught as described above. Dobak does not teach a series of turns around a mandrel. However, LaFontaine does teach the limitation “wherein the secondary-secondary heat exchanger and the primary-secondary heat exchanger each comprises a tube that is wound in a series of turns about a tubular mandrel.” in figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include turns or winds around a cylinder (or tubular mandrel) as taught in LaFontaine, in Dobak. It is a common practice known in the art to increase surface area using a series of turns to allow for greater heat exchange in cryogenic cooling systems and doing so produces predictable results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dobak (US Patent 5,758,505) in view of Dobak (US Patent 6,182,666).
Regarding claim 14, the limitations of claim 13 are taught as described above. Dobak (US Patent 5,758,505) does not teach a secondary return circuit that is fluidly isolated. However, Dobak (US Patent 6,182,666) does teach the limitation “wherein the secondary return conduit is fluidly isolated from the low pressure stream of the primary fluid of the primary fluid circuit” in column 5, lines 60-65, which states “Other components of the refrigeration system, such as a high pressure conduit to transport a high pressure gas mixture from the probe handle 12 to the cold tip 16, and a low pressure conduit to return the expanded gas mixture from the cold tip 16 to the probe handle 12, can be housed in the hollow cannula 14". It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fluidly isolated return circuit. Doing so prevents mixing of supply and return conduits and isolating conduits which is known in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/ABIGAIL BOCK/Examiner, Art Unit 3794